J-A29035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TRUST UNDER WILL F/B/O              :   IN THE SUPERIOR COURT OF
    CHARLES T. CAMPBELL, II                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: CHARLENE M.                     :
    CAMPBELL AND THOMAS D.                     :
    CAMPBELL                                   :
                                               :
                                               :   No. 33 WDA 2021

                Appeal from the Order Entered January 6, 2021
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                           No(s): No. 02-19-02074


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

CONCURRING STATEMENT BY BOWES, J.:                   FILED: MARCH 3, 2022

        I join my esteemed colleagues fully in the disposition of this matter. I

write separately solely to note my disquietude regarding the procedure

employed by the orphans’ court in initially appointing the GAL for Father. That

is, it appears from the certified record and briefs that the orphans’ court judge

did not participate in the off-the-record hearing that preceded the

appointment of the GAL. Instead, he delegated that task to his law clerk, who

purportedly heard argument from counsel regarding the appointment of a GAL

for Father and subsequently advised the judge that the parties had reached

an agreement. In reliance on that communication, the orphans’ court issued

the GAL appointment order. This was in clear derogation of the judge’s judicial

duty to hear and decide cases. See Pa. Code of Judicial Conduct, Canon 2,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29035-21



Rule 2.7 (“A judge shall hear and decide matters assigned to the judge, except

where the judge has recused himself or herself or when disqualification is

required by Rule 2.11 or other law.”).           Moreover, it erodes the public’s

confidence in the integrity, independence, and impartiality of the judiciary.

See Pa. Code of Judicial Conduct, Canon 1, Rule 1.2 (“A judge shall act at all

times in a manner that promotes public confidence in the independence,

integrity, and impartiality of the judiciary, and shall avoid impropriety and the

appearance of impropriety.”).         Children have consistently and vehemently

challenged the propriety of the procedure underlying the appointment of the

GAL.1 While I join my colleagues’ resolution of this issue, I believe that given

the circumstances it is nonetheless imperative upon this Court to reiterate

that which is axiomatic, i.e., that such delegation of judicial duties constitutes

neglect of those duties and undermines the public’s confidence in the judiciary.




____________________________________________


1   In fact, in Children’s preliminary objection to the GAL’s petition for
compensation, Children sought the recusal of the orphans’ court judge from
this matter precisely because of the procedure utilized in appointing the GAL.
Despite initially denying this request, that judge has since recused himself.

                                           -2-